      Case 1:19-cv-04456-VSB Document 1 Filed 05/16/19 Page 1 of 8



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK

MAIDA LARRIUZ,

                      Plaintiff,                            Civil Action No.:

               v.

MULLEN AND IANNARONE, P.C.,

                      Defendant.

                                       COMPLAINT
                                   (Jury Trial Demanded)

       Plaintiff, Maida Larriuz (“Plaintiff”), brings this action to secure redress against

unlawful debt collection practices engaged in by defendant, Mullen & Iannarone, P.C.

(“Defendant”) and alleges as follows:

                            JURISDICTION AND VENUE

       1.      The Court has subject matter jurisdiction over this proceeding pursuant to

28 U.S.C. §§ 1331 and 1337, and 15 U.S.C. §1692k.

       2.      Venue in this Court is proper because Plaintiff resides within the Southern

District of New York and the events and/or omissions giving rise to the claims stated

herein occurred within the Southern District of New York.

                             NATURE OF THIS ACTION

       3.      In this action Plaintiff seeks, among other things, statutory and actual

money damages against Defendant for, inter alia, violations of the federal Fair Debt

Collection Practices Act (15 U.S.C. § 1692 et seq. [hereinafter “FDCPA”]) and New

York Judiciary Law § 487.
      Case 1:19-cv-04456-VSB Document 1 Filed 05/16/19 Page 2 of 8



THE FDCPA

       4.      The FDCPA regulates the behavior of debt collectors attempting to collect

debts on behalf of others or on their own behalf in the name of another. In enacting the

FDCPA, the United States Congress found that “[t]here is abundant evidence of the use

of abusive, deceptive, and unfair debt collection practices by many debt collectors,”

which “contribute to the number of personal bankruptcies, marital instability, to the loss

of jobs, and to invasions of individual privacy.” 15 U.S.C. §1692(a). Congress also

found that existing laws and procedures for redressing debt collection activities were

inadequate to protect consumers. 15 U.S.C. §1692(b). Congress enacted the FDCPA to

eliminate abusive debt collection practices by debt collectors, to ensure that those debt

collectors who refrain from using abusive debt collection practices are not competitively

disadvantaged, and to promote uniform State action to protect consumers against debt

collection abuses. 15 U.S.C. §1692(e).

       5.      The FDCPA is a comprehensive statute that prohibits a catalog of

activities in connection with the collection of debts by third parties. The FDCPA

imposes civil liability on any person or entity that violates its provisions and establishes

general standards of debt collector conduct, defines abuse, and provides for specific

consumer rights. 15 U.S.C. §1692k. The operative provisions of the FDCPA declare

certain rights to be provided to or claimed by debtors, forbid deceitful and misleading

practices, prohibit harassing and abusive tactics, and proscribe unfair or unconscionable

conduct, both generally and in a specific list of disapproved practices.

       6.      The FDCPA is a strict liability statute that provides for actual and

statutory damages upon the showing of one violation. The Second Circuit and other




                                              2
      Case 1:19-cv-04456-VSB Document 1 Filed 05/16/19 Page 3 of 8



federal courts have held that whether a debt collector’s conduct violates the FDCPA

should be judged from the standpoint of the “least sophisticated consumer.” Clomon v.

Jackson, 988 F.2d 1314 (2d Cir. 1993); Jeter v. Credit Bureau, Inc., 760 F.2d 1168 (11th

Cir. 1985); Graziano v. Harrison, 950 F.2d 107 (3rd Cir. 1991); Swanson v. Southern

Oregon Credit Service, Inc., 869 F.2d 1222 (9th Cir. 1988). The least sophisticated

consumer standard serves a dual purpose in that it ensures protection of all consumers,

even naive and trusting, against deceptive collection practices, and protects collectors

against liability for bizarre or idiosyncratic interpretations of collection notices.” Clomon

v. Jackson, 988 F.2d at 1318.

       7.      The FDCPA is a remedial statute that is construed liberally in favor of the

debtor. Sprinke v. SB&C, Ltd., 472 F. Supp. 2d 1235 (W.D. Wash. 2006); Clark v.

Capital Credit & Collection Services, Inc., 460 F.3d 1162 (9th Cir. 2006); Johnson v.

Riddle, 305 F.3d 1107 (10th Cir. 2002).

                                         PARTIES

       8.      Plaintiff is a natural person residing in the Bronx, New York.

       9.      Plaintiff is a consumer as that term is defined by §1692(a)(3) of the

FDCPA, and according to Defendant, Plaintiff allegedly owed a debt as that term is

defined by 15 U.S.C. §1692a(5).

       10.     Upon information and belief, Defendant, a law firm, is a New York

professional corporation, with its principal place of business located at 300 E Main St

Suite 3, Smithtown, NY 11787.

       11.     Defendant is a debt collector, as defined by 15 U.S.C. §1692a(6) in that it

is regularly engaged, for profit, in the collection of debts allegedly owed by consumers.




                                              3
         Case 1:19-cv-04456-VSB Document 1 Filed 05/16/19 Page 4 of 8



                                          FACTS

         12.   At a time better known to Defendant, Defendant commenced the

attempted collection of a consumer debt (the “Alleged Debt”), allegedly owed by

Plaintiff to non-party Amalgamated Bank (“Amalgamated”).

         13.   The Alleged Debt arose out of a transaction or transactions which were

primarily for personal, family, or household purposes.

         14.   On February 27, 2018, Plaintiff filed a voluntary petition for relief under

Chapter 7 of title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. of in the United

States Bankruptcy Court for the Southern District of New York (the “Bankruptcy

Court”).

         15.    In her bankruptcy petition, Plaintiff scheduled, among other things, the

Alleged Debt owed to Amalgamated and notice of her bankruptcy case was duly and

properly served on all of Plaintiff’s known creditors including Amalgamated.

         16.   At no time was the Alleged Debt deemed to be non-dischargeable.

         17.   At no time was the Alleged Debt reaffirmed.

         18.    On May 29, 2018, Plaintiff was granted a discharge by the Bankruptcy

Court.

         19.   On or after February 6, 2019, Plaintiff received a debt collection letter (the

“Debt Collection Letter”), a “communication” as defined by 15 U.S.C. §1692a(2), from

Defendant, on behalf of Amalgamated Bank, attempting to collect the Alleged Debt.

         20.   The Debt Collection Letter stated in relevant part:

               “Please be advised that a judgment has been entered against you in the
               sum of $10,135.25. Interest continues to accrue at the legal rate.




                                             4
      Case 1:19-cv-04456-VSB Document 1 Filed 05/16/19 Page 5 of 8



               I have set aside time to meet with you on Friday at 2:30 p.m. at our office
               to discuss payment of this judgment. I am interested in seeking a
               resolution to your financial situation so the judgment can be resolved.

               Please be prompt or if the time is inconvenient, call for a new
               appointment. I am looking to working with you to pay this judgment.

               If you have already contacted our office and have made arrangements to
               pay this judgment, you may disregard this Notice.”

       21.     Services are readily available to easily and automatically review consumer

accounts by name, address and/or social security number to ensure that accounts may be

disqualified from active collection efforts due to the fact that a consumer debtor has

sought and obtained a discharge of liability in bankruptcy.

       22.     “Scrubbing” debt portfolios for bankruptcies is inexpensive and is an

industry standard to assure compliance with the FDCPA. See, e.g., ACA International

Statement on the Buying and Collecting of Bankrupt Debt, released November 7, 2007

(available at http://www.acainternational.org/?cid=11398). (“ACA members ‘scrub’

accounts through nationally known databases to remove any bankruptcy filings.”)

“Scrub” services are available through the Internet. See, http://www.phinsolutions.com;

and http://www.banko.com.

       23.     Despite the above, in the Debt Collection Letter, Defendant continued to

demand payment from Plaintiff on the Alleged Debt.

       24.     Defendant failed to implement or follow any effective procedures to

eliminate improper contacts with Plaintiff, as a consumer debtor in a bankruptcy

proceeding.

       25.     Upon information and belief, at all times relevant hereto, Defendant was

acting by and through its agents, servants and/or employees who were acting within the




                                             5
       Case 1:19-cv-04456-VSB Document 1 Filed 05/16/19 Page 6 of 8



course and scope of their agency or employment, and under the direct supervision and

control of Defendant.

        26.     Upon information and belief, at all times relevant hereto, the conduct of

Defendant, as well as that of its agents, servants and/or employees, was malicious,

intentional, willful, reckless, and grossly negligent disregard for federal and state laws

and the rights of the Plaintiffs herein.

        27.     As a direct and proximate cause of Defendant’s wrongful debt collection

activities, Plaintiff has suffered humiliation, distress, depression and anxiety. The threat

to Plaintiff’s financial wellbeing and further harm to is credit are serious sources of

emotional distress for Plaintiff.

        28.     Plaintiff has suffered and continues to suffer mental anguish and emotional

distress resulting in actual damages as a consequence of Defendant’s unlawful conduct.

        29.         As a direct consequence of Defendant’s acts, practices and conduct, Plaintiff

suffered and continues to suffer from humiliation, anger, anxiety, emotional distress

frustration and embarrassment.

        30.         Through is bankruptcy discharge, Plaintiff intended to have the preverbal

“fresh start”. Defendant’s wrongful conduct detailed herein has been incredibly trying on

Plaintiff causing is to relive the financial distress she intended to leave behind.

                                 FIRST CAUSE OF ACTION
                                VIOLATION OF THE FDCPA
                              (FDCPA - 15 U.S.C. § 1692 et. seq.)

        31.     Plaintiff realleges and incorporates each of the above allegations as if fully

set forth herein.

        32.     Defendant’s conduct as described in this Complaint violated provisions of

the FDCPA.


                                                 6
      Case 1:19-cv-04456-VSB Document 1 Filed 05/16/19 Page 7 of 8



       33.     By taking consumer debt collection actions against Plaintiff, including but

not limited to, attempting to collect a debt discharged in bankruptcy, Defendant violated

the FDCPA in, inter alia, the following ways:

               (a)     Falsely stating the character, amount, and legal status of the
                       Alleged Debt - 15 U.S.C. §1692e(2)(A);

               (b)     Engaging in conduct the natural consequence of which is to harass,
                       oppress, or abuse Plaintiff - 15 U.S.C. §1692d;

               (c)     Falsely threatening to take action that cannot legally be taken or
                       that is not intended to be taken - 15 U.S.C. §1692e(5);

               (d)     Making false representations and using deceptive means to collect
                       or attempt to collect the Alleged Debt - 15 U.S.C. §1692e(10);

               (e)     Attempting to collect an amount not expressly authorized by the
                       agreement creating the debt or otherwise permitted by law - 15
                       U.S.C. §1692f;

               (f)     Otherwise using false, deceptive or misleading and unfair or
                       unconscionable means to collect or attempt to collect a debt from
                       Plaintiff in violation of 15 U.S.C. §1692e;

               (g)     Otherwise using unfair or unconscionable means to collect or
                       attempt to collect the Alleged Debt -15 U.S.C. §1692f.

       34.     As a result and consequence of Defendant’s violations of the FDCPA

alleged herein, Plaintiff has been injured and is thus entitled to an award of damages in

accordance with the FDCPA.

       WHEREFORE, Plaintiff seeks judgment in is favor and damages against

Defendant, based on the following requested relief:

               (a)     Actual damages 15 U.S.C. § 1692k(a)(1);

               (b)     Statutory damages 15 U.S.C. § 1692k(a)(2);

               (c)     Costs and reasonable attorney's fees 15 U.S.C. § 1692k(a)(3); and

               (d)     Such other and further relief as may be necessary, just and proper.




                                             7
     Case 1:19-cv-04456-VSB Document 1 Filed 05/16/19 Page 8 of 8



Dated: Nyack, New York
       May 16, 2019
                                        THE LAW OFFICES OF
                                        ROBERT J. NAHOUM, P.C.
                                        Attorneys for Plaintiff


                                        By:__________________________
                                               ROBERT J. NAHOUM
                                        48 Burd Street, Suite 300
                                        Nyack, NY 10960
                                        (845) 450-2906
                                        rjn@nahoumlaw.com




                                  8
